Citation Nr: 0941817	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  00-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	W. L'Esperance, Esq. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1965 to December 
1967.  He did not serve in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO had denied reopening of a 
previously denied claim for service connection, and a later 
decision reopened the claim; however, denied the underlying 
claim of service connection on the merits.  The Board, in a 
November 2004 decision, reopened the claim and remanded the 
underlying claim for service connection for PTSD for 
additional evidentiary development.  All development has been 
accomplished and the claim is ripe for appellate review.    


FINDING OF FACT

The Veteran was involved in a fight with his shipmates while 
aboard USS Proteus, and he suffered a loss of consciousness 
during this altercation; there is a diagnosis of PTSD in the 
claims file, and it has been linked to this non-combat 
stressor, the occurrence of which is verified in service 
treatment records.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The Veteran contends that he developed PTSD as a result of 
stressful incidents occurring in non-combat environments 
during his military service.  Of the several stressors 
listed, the most significant is that he was beaten while a 
member of the U.S. Navy by other members of his ship's 
company.  As there is evidence of record to confirm that this 
attack did occur, and as PTSD has been attributed to this 
incident, the Board will not discuss the other alleged 
stressors in detail, as such a discussion is irrelevant to 
the resolution of the appeal.  

The service treatment records confirm that the Veteran was 
seen after an altercation with his shipmates.  That is, a 
November 1967 entry reveals that the Veteran was found 
unconscious after suffering bruises to the legs and groin 
after an assault while aboard USS Proteus.  Such an event is 
certainly brutal and traumatizing, and given that the 
Veteran's testimonial history of the account is confirmed by 
the service records, there is no doubt that the incident 
occurred as reported.  At issue then, is whether or not the 
Veteran has a diagnosis of PTSD, and if so, if the disorder 
is causally linked to his in-service assault.  

The record was initially conflicted as to whether or not the 
Veteran had a diagnosis of PTSD.  There were clinical reports 
of a diagnosis; however, VA examination reports of December 
2000 and September 2008 failed to diagnose PTSD.  In the 
latter examination report, the examiner noted that the 
Veteran was not able to sufficiently articulate the effects 
of the trauma on his daily life, so there was no support for 
a diagnosis of PTSD.  The Veteran was instead found to 
experience anxiety disorder due to substance abuse, which was 
due to his own willful misconduct.  

The Board, in an attempt to rectify the contradiction between 
clinical treatment and examination reports, dispatched the 
claim to a Veterans Health Administration (VHA) psychiatrist 
for an independent opinion.  The VHA psychiatrist was asked, 
specifically, if seeing a fellow National Guardsman die 
and/or being attacked by his shipmates in 1967 caused the 
development of PTSD.  In response, the VHA psychiatrist felt 
it necessary to expand upon the stressors identified by the 
Board in analyzing the question posed to him.  Indeed, while 
the psychiatrist is not a legal expert, and his opinions on 
what should be considered in a compensation claim for service 
connection are completely irrelevant, he did note that when 
the Veteran was in a fight with his shipmates, that he was 
conscious during part of the fight and was "likely aware 
things were proceeding in a dangerous direction in which he 
might be at the mercy of his assailants."  He therefore 
concluded that it is at least as likely as not that this 
event caused the development of PTSD.  

As this is the case, there is a confirmed stressor in the 
1967 assault, a diagnosis of PTSD, and a credible medical 
opinion which links current PTSD to service.  Accordingly, 
the claim is granted.  See 38 C.F.R. § 3.304. 


ORDER

Service connection for PTSD is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


